             Case 3:18-cv-04312-VC Document 139 Filed 10/02/20 Page 1 of 2



     CHRISTOPHER D. BANYS (State Bar No. 230038)
 1   BANYS, P.C.
     567 Marsh Street
 2   San Luis Obispo, California 93401
     Telephone: (650) 308-8505
 3
     Attorneys for Plaintiffs,
 4   JORGE BERMUDEZ, VIRGINIA VALDEZ,
     and ANGELICA PEDROZO, as individuals, and
 5   on behalf of all others similarly situated,
 6

 7
                                   NORTHERN DISTRICT OF CALIFORNIA
 8
                                       SAN FRANCISCO DIVISION
 9

10   JORGE BERMUDEZ, VIRGINIA VALDEZ,                  Case No. 3:18-cv-04312-VC
     and ANGELICA PEDROZO, as individuals, and
11   on behalf of all others similarly situated,       [PROPOSED] ORDER GRANTING
                                                       PAYMENT OF REMAINING ATTORNEYS’
12                   Plaintiffs,                       FEES
13   v.                                                Date: TBD
                                                       Time: TBD
14   SERVICE EMPLOYEES INTERNATIONAL                   Courtroom: 4, 17th floor
     UNION, LOCAL 521, and COUNTY OF
15   SANTA CLARA,                                      Judge: Hon. Vince Chhabria

16                   Defendant.
17

18
19

20

21

22

23

24

25

26
27

28
     [PROPOSED] ORDER GRANTING PAYMENT OF
                                                   1                       CASE NO. 3:18-CV-04312-VC
     REMAINING ATTORNEYS’ FEES
Case 3:18-cv-04312-VC Document 139 Filed 10/02/20 Page 2 of 2
